John Hancock Small Company Fund Supplement dated 11-24-2010 to the current Class R1, Class R3, Class R4 and Class R5 shares Prospectus In the Fund summary section, under the heading Past performance, the Total return line under the Calendar year total returns bar chart is amended and restated as follows: Total return The funds total return for the three months ended March 31, 2010 was 8.61%. You should read this Supplement in conjunction with the Prospectus and retain it for future reference.
